Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Monte Dubois Gregory appeals the district court’s order denying Gregory’s motion to compel the Government to file a Federal Rule of Criminal Procedure 35(b) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Gregory v. United States, No. 3:08-cv-00482-FDW, 2009 WL 1021342 (W.D.N.C. Apr. 15, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.